PER CURIAM.
Petition for writ of habeas corpus is addressed to a decision of the District Court of Appeal, First District, dismissing an ap*830peal from a trial court order denying a motion to vacate filed under Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924, Appendix.
The petition here asserts no grounds for invoking the jurisdiction of this Court under Section 4, Article V, of the Florida Constitution, F.S.A.
The writ is accordingly denied.
DREW, C. J., and TPIOMAS, ROBERTS, THORNAL and O’CONNELL, JJ., concur.